TORBERT, Chief Justice.
This is an appeal from a summary judgment entered by the circuit court in favor of defendants, a co-employee and an employee of the employer’s insurance carrier, as to the fourth count asserted by plaintiffs, for a claim arising from a work related injury. We affirm.
Plaintiffs claim that the defendants
“negligently or wantonly conspired to force/coerce one or more of the medical doctors treating the Plaintiff, Dean Lee, to make the Plaintiff, Dean Lee, go back to work before she was physically able or capable, so as to enable the said Defendants to deprive the Plaintiff of all or most of the workmen’s compensation benefits lawfully owed her.”
We hold that these averments, when taken together with the totality of plaintiffs’ statements of their respective claims, are insufficient to state a claim upon which relief can be granted; therefore, summary judgment in favor of the defendants was proper. Rules 12(b)(6) and 56, Alabama Rules of Civil Procedure.
AFFIRMED.
MADDOX, JONES, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.
FAULKNER and EMBRY, JJ., dissent.